Citation Nr: 0122978	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-01 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for narcolepsy.

2.  Entitlement to an increased rating for a low back strain 
with history of conversion disorder, currently rated as 20 
percent disabling.

3.  Entitlement to an effective date earlier than March 24, 
1997, for assignment of a total disability rating based on 
individual unemployability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from October 1974 to February 
1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1977 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) which denied service connection for 
narcolepsy and a seizure disorder, and denied entitlement to 
an increased rating for a back disorder and a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  In a decision of 
November 1998, the Board granted service connection for 
narcolepsy, and remanded the remaining issues.  

In  March 1999, the RO assigned a 20 percent rating for the 
narcolepsy.  That issue was added to the appeal.  In December 
1999, the Board again remanded the issues to the RO.  In a 
decision of August 2000, the RO granted service connection 
for a seizure disorder and assigned a 60 percent rating for 
the disorder.  The veteran did not disagree with that rating, 
so the issue regarding a seizure disorder is resolved and is 
no longer on appeal.  The RO also granted a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective from March 24, 1997.  The 
veteran has appealed that effective date.  

The Board notes that the appeal for a higher evaluation for 
narcolepsy arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.





REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that during an interview for a social and 
industrial survey conducted by the VA in April 2000 the 
veteran reported that he applied for social security benefits 
and the claim was denied, but that he had an attorney who had 
filed an appeal.  The records pertaining to that claim for 
benefits have not been obtained.  

Regardless of whether or not such Social Security 
Administration benefits have been granted, such records may 
contain information which is pertinent to the claims for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Under the new act, the VA has an obligation to secure such 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  In light of this, efforts to obtain such 
records are required.

The Board also finds that the report of a neurology 
examination conducted by the VA in January 2000 does not 
contain sufficient information to properly evaluate that 
disability.  In this regard, the Board notes that under 
Diagnostic Code 8108, narcolepsy is to be rated the same as 
for petit mal epilepsy.  That disorder, in turn, is rated 
under diagnostic code 8911 which provides that the general 
rating formula for major and minor epileptic seizures is as 
follows:
    Averaging at least 1 major seizure per month over the 
last       
     
year.................................................................
..................100
    Averaging at least 1 major seizure in 3 months over the 
last      
     year; or more than 10 minor seizures 
weekly..........................80
    Averaging at least 1 major seizure in 4 months over the 
last      
     year; or 9-10 minor seizures per 
week...................................60
    At least 1 major seizure in the last 6 months or 2 in the         
     last year; or averaging at least 5 to 8 minor seizures
     
weekly...............................................................
.................40

    At least 1 major seizure in the last 2 years; or at least 
2       
     minor seizures in the last 6 
months........................................20
    A confirmed diagnosis of epilepsy with a history of 
seizures.....10

Under that diagnostic code, the key to rating narcolepsy is 
the frequency that it occurs.  The January 2000 VA 
examination report contains a discussion of the frequency of 
the veteran's seizure disorder, which is a separately rated 
service-connected disability, but does not contain a 
discussion of the frequency of the veteran's narcolepsy.  

The Board notes that the new act requires that the VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
For this reason, another attempt to afford the veteran a 
disability evaluation examination is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Efforts to obtain 
such records should continue until the 
records are obtained or it becomes 
reasonably certain that such records do 
not exist or that further efforts to 
obtain such records would be futile.

2.  The veteran should be afforded VA 
neurology examination to determine the 
current severity of his service-connected 
narcolepsy.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examination report should include a full 
history regarding the frequency of the 
narcoleptic episodes.  The examiner 
should also explain the difference, if 
any, between the veteran's seizures and 
his narcoleptic episodes.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
the claims for compensation.  If any of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative if any should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

